Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
July 15, 2009, among TOWN SPORTS INTERNATIONAL HOLDINGS, INC., a Delaware
corporation (“Holdings”), TOWN SPORTS INTERNATIONAL, LLC, a New York limited
liability company (the “Borrower”), the lenders from time to time party to the
Credit Agreement referred to below (each a “Lender” and, collectively, the
“Lenders”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
all capitalized terms used herein and defined in the Credit Agreement referred
to below are used herein as therein defined.
W I T N E S S E T H:
     WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent
have entered into a Credit Agreement, dated as of February 27, 2007 (as amended,
modified and supplemented through, but not including, the date hereof, the
“Credit Agreement”); and
     WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto wish to amend certain provisions of the Credit Agreement as provided
herein;
     NOW, THEREFORE, it is agreed;

A.   Reduction of Total Revolving Loan Commitment

     On the First Amendment Effective (as defined below) (and immediately after
giving effect thereto), the Borrower hereby agrees that the Total Revolving Loan
Commitment shall be permanently reduced to $63,750,000 (as such amount may be
further reduced from time to time in accordance with the terms of the Credit
Agreement), and with such reduction to proportionately and permanently reduce
the Revolving Loan Commitment of each RL Lender.

B.   Amendment to the Credit Agreement

     1. The definition of “Consolidated EBITDA” appearing in Section 11.01 of
the Credit Agreement is hereby deleted in its entirety and the following new
definition is inserted in lieu thereof:

    “Consolidated EBITDA” shall mean, for any period, Consolidated EBIT for such
period, adjusted by (x) adding thereto (i) the amount of all amortization of
intangibles and depreciation to the extent that same was deducted in arriving at
Consolidated Net Income for such period, (ii) the amount of all Transaction
Expenses to the extent that same were deducted in arriving at Consolidated Net
Income for such period, (iii) the amount of all deferred rent expense to the
extent that same was deducted in arriving at Consolidated Net Income for such
period, (iv) the amount of all non-cash deferred compensation expense resulting
from the issuance of capital stock, stock options or stock

 



--------------------------------------------------------------------------------



 



    appreciation rights to former or current directors, officers or employees of
Holdings or any Subsidiary of Holdings, or the exercise of such options or
rights, in each case, to the extent that same were deducted in arriving at
Consolidated Net Income for such period, (v) the amount of all non-cash deferred
compensation expense resulting from the repurchase of capital stock, options and
rights described in preceding clause (iv) of this definition to the extent that
same were deducted in arriving at Consolidated Net Income for such period,
(vi) the amount of all non-cash charges resulting from discontinued operations
to the extent otherwise permitted by FAS 141 to the extent that same were
deducted in arriving at Consolidated Net Income for such period, (vii) solely
for purposes of determining compliance with Section 9.07 for the respective
period, the amount of all non-cash charges relating to the impairment or
write-down of fixed assets, intangible assets or goodwill for such period and
(viii) the amount of all transaction fees and expenses incurred in connection
with the issuance of any Replacement Holdings Notes or Borrower Notes and the
related refinancing of any Existing Holdings Notes to the extent that such fees
and expenses were deducted in arriving at Consolidated Net Income for such
period and were paid for with the proceeds from the issuance of such Replacement
Holdings Notes or Borrower Notes, and (y) subtracting therefrom (i) the amount
of any payment of rent during such period that was deferred in a previous period
to the extent not otherwise deducted in arriving at Consolidated Net Income for
such current period and (ii) the amount of all cash payments and cash charges
made during such period relating to any non-cash charges taken in a previous
period pursuant to preceding clause (x)(vi) to the extent not otherwise deducted
in arriving at the Consolidated Net Income for such current period; it being
understood that in determining the Total Leverage Ratio, Consolidated EBITDA for
any period shall be calculated on a Pro Forma Basis to give effect to any
Acquired Entity or Business acquired during such period pursuant to a Permitted
Acquisition and not subsequently sold or otherwise disposed of by Holdings or
any of its Subsidiaries during such period and to any Significant Asset Sale
during such period.

C.   Miscellaneous Provisions

     1. In order to induce the Lenders to enter into this First Amendment,
Holdings and the Borrower hereby represent and warrant to each of the Lenders
that (i) all of the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects on and as of the First Amendment Effective Date (as defined below),
both before and after giving effect to this First Amendment (unless such
representations and warranties relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date), and (ii) there exists no Default or Event of
Default on the First Amendment Effective Date, both before and after giving
effect to this First Amendment.
     2. This First Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
     3. This First Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and

-2-



--------------------------------------------------------------------------------



 



delivered shall be an original, but all of which shall together constitute one
and the same instrument. A complete set of counterparts executed by all the
parties hereto shall be lodged with the Borrower and the Administrative Agent.
     4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
     5. This First Amendment shall become effective on the date (the “First
Amendment Effective Date”) when (x) Holdings, the Borrower and the Majority
Lenders holding outstanding Revolving Obligations (or Revolving Loan Commitments
in respect thereof) shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036 Attention: May Yip-Daniels (facsimile number 212-354-8113) and
(y) the Administrative Agent shall have received from the Borrower by wire
transfer of immediately available funds, for the account of each RL Lender who
has consented to this First Amendment by signing a counterpart hereof and
delivering the same as provided in preceding clause (x) on or prior to the First
Amendment Effective Date, a fee equal to 0.35% of the Revolving Loan Commitment
of each such RL Lender as of the First Amendment Effective Date (before giving
effect to the reduction of the Total Revolving Loan Commitment pursuant to this
First Amendment).
     6. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby on
the First Amendment Effective Date.
* * *

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be
duly executed and delivered as of the date first above written.

            TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
      By:   /s/ Daniel Gallagher         Title: Chief Financial Officer         
   

            TOWN SPORTS INTERNATIONAL, LLC
      By:   /s/ Daniel Gallagher         Title: Chief Financial Officer         
   

-4-



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS,
Individually and as Administrative Agent
      By:   /s/ Scottye D. Lindsey         Title: Director             

                  By:   /s/ Erin Morrissey         Title: Vice President       
     

-5-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG TOWN SPORTS INTERNATIONAL HOLDINGS, INC., TOWN SPORTS
INTERNATIONAL, LLC, THE LENDERS FROM TIME TO TIME PARTY TO THE CREDIT AGREEMENT,
AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

            NAME OF INSTITUTION:

BANK OF AMERICAS, N.A.
      By:   /s/ Jana L. Baker         Title: Vice President             

            CITIBANK, N.A.
      By:   /S/ Kate Kang         Title: Director             

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:   /s/ Nupur Kumar         Title: Vice President               By:  
/s/ Karl Studer         Title: Director     

            KEYBANK, NATIONAL ASSOCIATION
      By:   /S/ Thomas A. Crandell         Title: Senior Vice President         
   

-6-